DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending in this application and are under consideration.

Information Disclosure Statement
The Information Disclosure Statement filed February 12, 2019 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and

In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
It is noted that the Sequence Listing ASCII text file lists the size of the file as 543,570 bytes.

Claim Objections
Claim 1 is objected to because of the following informalities:  
At claim 1, line 1, “TALE” should be changed to “transcription activator-like effectors (TALE).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 3, lines 1-2, claim limitations relating to subject matter listings in Tables found in the specification is improper.  The claim should list each of the atypical RVDs, rather than refer to the Tables.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
 The claim encompasses human cells and tissues, which are present or intended to be present in a human organism, and which is non-statutory subject matter.  As such the recitation of the limitation “isolated” cell would be remedial.  See 1077 Off. Gaz. Pat. Office 24 (April 21, 1987).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,912,138.
Claims 1-13 of the ‘138 patent recite a method of modifying a region of interest in the genome of a cell comprising introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The polynucleotides of 

  	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-22 of U.S. Patent No. 9,322,005.
Claims 12-22 of the ‘005 patent recite a method of modifying a region of interest in the genome of a cell comprising introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  
The polynucleotides of the ‘005 patent are used in a method of modifying a gene in a cell.  It would have been obvious to one with ordinary skill in the art that the method of the ‘005 patent could be carried out using the instant polynucleotide because the characteristics of the polynucleotides of both the instant claims and the ‘005 patent are the same.

 	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-23 of U.S. Patent No. 9,458,205.
Claims 15-23 of the ‘205 patent recite a method of modifying a region of interest in the genome of a cell comprising introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The polynucleotides of the ‘205 patent are used in a method of modifying a gene in a cell.  It would have been obvious to one with ordinary skill in the art that the method of the ‘205 patent could be carried out using the instant 

	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-23 of U.S. Patent No. 9,493,750.
Claims 1-10 of the ‘750 patent recite polynucleotides encoding a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The ‘750 patent further claims a cell and pharmaceutical composition comprising the polynucleotide.  The instant polynucleotides, cells, and pharmaceutical composition are encompassed by the polynucleotides of the ‘750 patent.  Therefore, the claims of the instant application and the ‘750 patent are not patentably distinct.

	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,783,827.
Claims 1-12 of the ‘827 patent recite a method of generating a genetically modified non-human organism by introducing into the cell a polynucleotide encoding a fusion protein comprising a functional domain and a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The polynucleotides of the ‘827 patent are used in a method of creating a genetically modified non-human organism.  It would have been obvious to one with ordinary skill in the art that the method of the ‘827 patent could be carried out using the instant polynucleotide because the characteristics of the polynucleotides of both the instant claims and the ‘827 are the same.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/346,020 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the ‘020 application recite polynucleotides encoding a TALE DNA-binding polypeptide comprising a plurality of TALE-repeat units comprising a repeat variable di-residue (RVD) and at least 3 non-canonical RVDs.  The ‘020 application further claims a cell and pharmaceutical composition comprising the polynucleotide.  The instant polynucleotides, cells, and pharmaceutical composition are encompassed by the polynucleotides, cells, and pharmaceutical compositions of the ‘020 application.  Therefore, the claims of the instant application and the ‘020 application are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636